Citation Nr: 1136938	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for status post acne vulgaris with facial scars.

2.  Entitlement to a compensable initial disability evaluation (rating) for active acne vulgaris on chest through August 1, 2008, and then in excess of 10 percent thereafter.

3.  Entitlement to a compensable initial disability evaluation (rating) for right lateral epicondylitis, formerly diagnosed as right olecranon bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from December 1994 to June 1998, July 1998 to May 2002 (active service is noted to include attendance as a midshipman at the United States Naval Academy 38 C.F.R. § 3.6(b) (2011)), and from May 2002 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, granted service connection for status post acne vulgaris with facial scars, initially evaluated as noncompensable (0 percent), for active acne vulgaris on chest, initially evaluated as noncompensable (0 percent), and for right olecranon bursitis, also initially evaluated as noncompensable (0 percent).  The Veteran appealed the initial assigned disability ratings; however he perfected only the assigned disability ratings for the status post acne vulgaris with facial scars and the right olecranon bursitis, as he listed these two issues on his April 2008 substantive appeal.    

Nonetheless, in the months that followed, the RO sent to the Veteran notice with regards to the applicable diagnostic codes used to rate all three disabilities.  In August 2008, the Veteran was afforded a fee-based VA examination for all three disabilities, and the December 2008 Supplemental Statement of the Case (SSOC) adjudicated all three disabilities.  The Board finds that, even though there was not a timely VA-9 Substantive Appeal, the issue of an initial compensable disability evaluation (rating) for active acne vulgaris on chest through August 1, 2008, and then in excess of 10 percent after that is before the Board because VA has taken action that lead the Veteran to believe the issue was perfected.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected); Douglas v. Shinseki, No. 07-1392 (U.S. Vet. App. Apr. 17, 2009))(a timely substantive appeal is not necessary to confer jurisdiction on the Board).  

By means of a January 2009 rating decision, the RO assigned a 10 percent rating for the status post acne vulgaris on the face with facial scars, effective the date of claim, and assigned 10 percent rating for the acne vulgaris on the chest disability, effective May 16, 2007, the day after separation from service.  In AB v. Brown, 
6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the Veteran has not expressed his satisfaction with these ratings, the appeals continue.  


FINDINGS OF FACT

1.  For the period prior to August 1, 2008, the Veteran's service-connected acne vulgaris on the face was manifested by intermittent flare-ups of superficial acne, and the residual scars only manifested one characteristic that was disfiguring, that of deep scars. 

2.  For the period from August 1, 2008, the acne vulgaris on the face manifested intermittent superficial acne with scars that were found to be both deep and measuring at least one-quarter inch wide at the widest part.  

3.  For the period prior to August 1, 2008, the service-connected acne on the chest acne chest manifested no more than superficial acne.

4.  For the period from August 1, 2008, the service-connected acne on the chest was manifested by deep acne.

5.  For the entire initial rating period, the service-connected right olecranon bursitis, followed by the right lateral epicondylitis, has been manifested by flexion to 145 degrees and extension to 0 degrees, without pain, and no additional limitation of motion due to functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for status post acne vulgaris on the face with scars was not met prior to August 1, 2008; however, the criteria for an evaluation of 30 percent for acne vulgaris on the face with scars was met from August 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118 Diagnostic Code 7828, 7800 (2011 & 2008).

2.  The criteria for an initial compensable rating prior to August 1, 2008, and the criteria for an evaluation in excess of 10 percent thereafter, for active acne vulgaris on the chest have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118 Diagnostic Code 7828 (2011 & 2008).    

3.  The criteria for an initial compensable evaluation for right lateral epicondylitis, formerly right olecranon bursitis, have not been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5019, 5206 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).  Appropriate VCAA notice was sent to the Veteran in February 2007.  

In regard to the claims on appeal for higher initial evaluations for status post acne on the face with facial scars, active acne vulgaris on the chest, and the right elbow disability, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  In this case, because the claims for service connection for status post acne on the face with facial scars, active acne vulgaris on the chest, and the right elbow disability have been substantiated, no further notice addressing the downstream disability rating requirement is necessary.  In any event, the RO mailed notice in October 2007 and has provided the March 2008 statement of the case (SOC) that directly addressed the evidentiary requirements to substantiate the initial rating decision on appeal.

The RO has taken appropriate action to comply with the duty to assist the Veteran through determining that there were no records of VA outpatient treatment to obtain.  The Veteran submitted bills dated in 2008 reflecting private treatment for his face acne disability; however, in July 2008 the RO requested that he complete a VA Form 21-4142 to obtain the private records of the private physician whose bills the Veteran already submitted.  There is no response in the claims file.  The Veteran has undergone fee-based VA medical examinations in March 2007 and August 2008.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In support of his claim, the Veteran has provided copies of private treatment bills and personal statements.

There is no indication of any further available evidence or information which has not already been obtained.  The record as it stands includes sufficient competent evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.  Accordingly, the Board will adjudicate the claims on the merits.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When a veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (recognizing a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disability).  

Initial Evaluation for Status Post Acne Vulgaris with Facial Scars

Ratings for skin disorders are provided under Diagnostic Code 7800 (disfigurement of the head, face, or neck), Diagnostic Codes 7801-7805 (scars), or Diagnostic Code 7806 (dermatitis), depending on the predominant disability.  

Prior to the regulatory change made effective October 2008, Diagnostic Code 7800, provided that disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warranted a 30 percent evaluation.  The eight characteristics of disfigurement were: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1).  Fifty (50) percent is warranted for four to five characteristics of disfigurement.  

Scars, other than of the head, face, or neck, are to be rated under DCs 7801 to 7805. Under DC 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), (2).

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination. 38 C.F.R. § 4.118, DC 7804. A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. § 4.118, DC 7804, Note (1), (2).

Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7804.

The Veteran's skin condition is also evaluated under DC 7828 for acne.  Under this rating criteria, a noncompensable or zero percent rating is for application for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  There is no available schedular evaluation for acne greater than 30 percent.  38 C.F.R. § 4.118, DC 7828.   

This diagnostic code also instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability.  Each of these will be considered for applicability in the present case.  

As such, it is important to note that VA issued new regulations for the evaluation of skin disabilities during the course of this appeal, which became effective as of October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  Although the amended regulations did not alter the language applicable to DC 7828 under which the Veteran's disability is currently rated, changes were made to the potential alternate diagnostic codes.

The present claim was filed in February 2007 and the amended regulations are specified only to apply to claims filed after October 23, 2008 unless a veteran rated under prior criteria requests reconsideration under the revised regulation.  Id.  This Veteran has not explicitly submitted such a request for reconsideration under the revised criteria; however, the Veteran's accredited service representative does argue in his July 2011 written brief presentation that the Veteran should be evaluated under DC 7800, which was affected by the regulation change in question.  Thus, the Board will infer this as a request for reconsideration under the revised criteria and proceed as such.

Notably, if application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.

Subsequent to the October 2008 regulation change, the diagnostic criteria remained essentially the same under DC 7800.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800 (2011).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individuals scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, DC 7800, Notes 4 & 5 (2011).

In service the Veteran periodically sought treatment for his facial acne.  In March 1997 he sought treatment for facial acne.  The service clinician noted approximately 24 small erythematous papules and 4 small pustules scattered over the chin, cheeks, and forehead.  His face was also positive for hyperpigmented scars on the forehead, described as without depression, though circular and approximately 2 millimeters.  The assessment was mild to moderate acne vulgaris.

In November 2001 he complained about mild facial acne.  He was observed to have mild generalized pitting scarring from old acne, with erythematous papule with rare pustules and no nodules.  The clinician's sketch placed the papules around the mouth and left eye.  The clinician noted there were no chest lesions.  The Veteran was prescribed pads and gel.  See also September 2001.  In May 2002 the Veteran was assessed as having improved while on minocyline and Benzoyl gel.  There were no pustules or papules, or nodules noted to the face or neck.  The clinician considered him improved and stable on the medication.  A January 2005 assessment noted the facial acne was mild, with few old scars.  The prescription for retin A was renewed.  A May 2005 Report of Physical Examination noted the acne on the face and chest, as well as acne scars on the face.

In March 2007 the Veteran was afforded a fee-based VA medical examination.  He reported symptoms of oozing, yellowish fluid, itching and crusting, that was constant.  He used a topical medication, Minocycyline, and that he had residual scars.  Upon objective examination the fee-based examiner observed acne scars on the face.  These were soft and nontender, depressed, and accounted for more than six square inches.  There was no evidence of disfigurement.  The fee-based examiner estimated approximately 50 percent of the exposed area was involved, though the relation to the rest of the body was about 5 percent.  There was no exfoliation, no crusting, no evidence of tissue loss or induration, inflexibility, hyperpigmentation, or hypopigmentation, as well as no evidence of abnormal texture or limitation of motion.  There was no evidence of burn scars.  On the chest, the fee-based examiner observed acne formation, as evident by maculopapular eruptions that were hyperpigmented.  This was less than 6 inches.  The percentage of involvement was less than one percent of the non-exposed area and less than one percent in relation to the entire body. As well, there was no exfoliation, no crusting, no evidence of tissue loss or induration, inflexibility, or evidence of limitation of motion.  

There were no private or VA treatment records submitted for consideration.  The Veteran's statements and those of his wife and friends discussed at length how self-conscious the Veteran was because of the scars on his face.  The Board acknowledges these statements and finds them credible and probative.  Though he and his wife both referred to laser dermatologic surgery, that cost thousands of dollars, that the Veteran obtained to help his facial scars, the Veteran submitted only the bill for the surgery, with copies of the prescriptions he was given around the January 2008 surgery date.  The Board cannot determine the severity of the Veteran's facial acne disability from a bill for the procedure; therefore, this submission has virtually no probative value.

In August 2008 the Veteran was afforded a fee-based VA medical examination.  He reported exudation, itching, shedding, and crusting on the face.  The symptoms occurred intermittently, as often as twice a month, with each flare-up lasting 10 to 12 days.  This caused him embarrassment and feelings of being self-conscious, especially in front of groups.  The Veteran continued to use minocyeline, a systemic antibiotic, and retin A, a topical retinoid.  He reported using intensive light therapy to treat the condition for more than six weeks.  His employment was as a private tutor for middle school students and again he reported being embarrassed when he had active lesions that decreased his ability to do his job.  He also could not wear collared shirts because the topical medicine bleached his clothes.

With regard to the chest, the Veteran reported to the fee-based examiner in August 2008 that he experienced exudation and itching, though no ulcers, shedding or crusting.  These symptoms occurred constantly.  The Veteran reported no functional impairment from the chest acne.  

Upon objective examination of the face in August 2008, the fee-based examiner noted a depressed scar on the left temple measuring 1.5 centimeters by 1 centimeter.  This scar had tissue loss of less than six square inches, hypopigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, keloid formation, or hyperpigmentation.  There was also a scar on the right temple that was level and measured one centimeter by 1 centimeter with hypopigmentation of less than six square inches and, as well, no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, keloid formation, or hyperpigmentation.

As for the acne, the fee-based examiner noted superficial acne at the nasolabial folds, bilaterally, and the chin, shoulders, and upper back.  The acne had papules and pustules, and covered two percent of the face and neck.  The acne was deep with inflamed nodules.  At the chest, the examiner noted disfigurement and induration of less than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, hypopigmentation, or limitation of motion.  Skin lesion was zero percent of the exposed area and relative to the whole body one percent.  

The August 2008 fee-based examiner recommended changing the diagnosis to active acne vulgaris on face with facial scars, because of the objectively few acne papules and pustules over the nasolabial folds and mild scarring on the temples.  The fee-based examiner also found the Veteran's psychological distress out of proportion to the severity of the facial acne seen on the day of the examination.  

With regard to the chest acne disability, the Board finds appropriate the noncompensable rating from date of separation from service until the August 1, 2008 fee-based examination, followed by the 10 percent disability evaluation effective August 1, 2008.  The claim for higher evaluations for the chest acne disability is not warranted.  Chest acne was noted in service; however, as of the March 2007 fee-based examination, the fee-based examiner found only acne formation with maculapolular formations.  There was no evidence of the deep acne sufficient to manifest a compensable rating until the August 1, 2008 fee based examination.  See DC 7828.  Even as of the August 1, 2008 fee-based examination, there was no suggestion of the deep acne affecting 40 percent or more of the face or neck, on the chest.  The Veteran did not identify a functional limitation attributable to the chest acne, and the lay statements did not suggest that this chest acne caused consternation to the Veteran.  For these reasons, the appeal for an initial compensable evaluation prior to August 1, 2008, and for an evaluation in excess of 10 percent thereafter, must be denied.    

With regard to the acne and scars as found on the face, the Board finds the 10 percent evaluation in effect prior to the August 1, 2008 VA examination to be appropriate.  Service treatment records referred to mild to moderate acne intermittently over the years; however, the acne was not described as deep on the face.  The March 2007 VA fee-based examiner did not observe any superficial acne, let alone deep acne, but did observe the acne scars; therefore, the 10 percent evaluation as of May 16, 2007 is appropriately rated under the rating criteria DC 7828-7805.  The scars sufficiently manifest one characteristic of disfigurement as the examiner noted depressed scars, but not the necessary two or three to manifest a 30 percent rating for the scars themselves.  

As the record does not contain any intervening treatment reports, the Board must then review the August 2008 fee-based VA examination.  Here, at this examination the intermittent acne is found to be superficial on the face and the examiner found acne scars that warrant a higher rating of 30 percent, effective August 1, 2008.  The August 2008 fee-based examiner noted a depressed scar of the left temple that measured 1.5 centimeters by 1 centimeter; though the right temple scar was 1 cm by 1 cm, it was not depressed.  That the left temple scar was depressed and measured 1.5 cm by 1 cm sufficiently manifests the rating criteria for a higher rating of 30 percent for the active facial acne with scars.  The appeal is granted in this regard.  At no time were the acne scars on the face found to meet the rating criteria for higher than 30 percent as at no time were four to five disfiguring characteristics found.     

Disability Evaluation for the Right Elbow Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.  The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran essentially contends that a higher (compensable) disability rating should be assigned to his service-connected right elbow disability, rated as right olecranon bursitis.  In particular he reported pain and elbow locking.  

The RO initially assigned the right olecranon bursitis disability a noncompensable (0 percent) disability evaluation, under Diagnostic Code 5019-5206.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.)  The evaluation was effective from May 16, 2007, the day following the Veteran's service separation.  The Veteran perfected an appeal to this decision.  The noncompensable rating was continued as part of the January 2009 rating decision, though the diagnosis was changed to right lateral epicondylitis.  

A review of the service treatment records finds periodic complaints about the right elbow.  See January 1995, extensor tendonitis of the right elbow, mild swelling, pain with extension, full range of motion; April 1996 right elbow pain, no swelling, positive for popping with pain, positive for crepitus, range of motion 0 to 150, x-ray study negative; Report of Medical History, September 1996, current status described as "excellent"; February 2001, possible moderate impingement of the right elbow, February 2007, Report of Medical History, right elbow pain, occasional locking, must be "popped" to use. 

The Veteran was afforded a fee-based VA general medical examination in March 2007 as part of his participation in the BDD (Benefits Delivery at Discharge) Program.  The March 2007 fee-based examiner noted the Veteran was right handed.  The Veteran reported pain with weakness, stiffness, and locking.  The pain was intermittent, though it did not radiate.  The pain was brought on with physical activities and relieved with rest.  He continued to have difficulty with push-ups and pull-ups.  Range of motion was 0 to 145 degrees of flexion, without pain.  There was mild tenderness and mild swelling.  There was no evidence of heat or inflammation, erythema, redness, effusion, instability, weakness, drainage, or abnormal movement.  No joint swelling or effusion was present.  Active pronation was measure to 80 degrees, without pain.  A diagnosis of right olecranon bursitis was assessed.  The examiner recommended the Veteran avoid crawling and heavy lifting.  

In July 2007, the Veteran insisted he had limited range of motion, described the effort it took to unlock his elbow when it tightened, and reported the pain and locking episodes occurred several times a day.  

There are no private or VA treatment records to review.  In August 2008 the Veteran was afforded another fee-based VA medical examination.  He denied receiving any treatment for his right elbow.  Again he reported experiencing weakness, stiffness, locking and swelling.  The pain would occur four times a day, and at worst would be an 8-10.  The pain would come by itself and would be relieved by itself or with unlocking the elbow.  When the pain would be present, the Veteran would have to wait up to an hour to return to his activities.  The locking would occur at random times.  He also continued to report as a functional impairment his inability to do push-ups or pull-ups and that he would have to temporarily stop his activities to wait for the pain to subside.  Upon physical examination, the fee-based examiner noted tenderness over the lateral epicondyle.  The examiner also noted there were no signs of edema, effusion, weakness, redness, heat, subluxation, or guarding of movement.  Range of motions was, again, full, with flexion measured to 145 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive use.  An x-ray study of the right elbow was within normal limits.  Fee-based examiner concluded the report by changing the diagnosis to right lateral epicondylitis.  The examiner noted the subjective complaints of intermittent elbow pain, stiffness and locking, though the tenderness on examination was objectively found.

As noted, the RO assigned a noncompensable evaluation in May 2007 pursuant to Diagnostic Code 5019-5206.  38 C.F.R. § 4.27.  Diagnostic Code 5019 provides that bursitis is to be rated on limitation of motion of affected part, as degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5206 for limitation of flexion of the forearm, flexion of a major or minor elbow limited to 110 degrees is noncompensable and flexion limited to 100 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion of a major or minor elbow be limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under DC 5207, a 10 percent rating is assigned when extension of the major or minor elbow is limited to 45 or 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees or of the minor forearm limited to 75 degrees or 90 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees or minor forearm limited to 100 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees or minor forearm limited to 110 degrees; and a 50 percent rating is warranted for extension of the major forearm limited to 110 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.

Diagnostic code 5208 provides for a 20 percent evaluation where flexion of the forearm is limited to 100 degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  Flexion of the elbow to 145 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I (2011).

The probative and persuasive evidence of record does not support an initial compensable evaluation for the Veteran's service-connected right elbow disability, originally diagnosed as right olecranon bursitis, and then in August 2008, as lateral epiconylitis, under the provisions of Diagnostic Code 5206 or Diagnostic Code 5207.  Range of motion of the right elbow was noted, at every post-service VA examination, as discussed above, to show flexion to 145 degrees, and extension was to 0 degrees, and without pain.  Accordingly, as right elbow flexion was not limited to 100 degrees or less, and extension was not limited to 45 degrees or more, an initial, compensable evaluation for the right elbow bursitis under Diagnostic Codes 5206 or 5207 is not for application.

Other diagnostic codes pertaining to the elbow have also been considered to evaluate whether a higher evaluation is warranted under an alternate diagnostic code.  However, there is no X-ray evidence that the Veteran has degenerative arthritis affecting more than one major joint in the right elbow; therefore, an initial evaluation of 10 percent is not warranted under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The record also does not show evidence of nonunion or impairment of the right arm ulna or radius, or other impairment of the right upper extremity not already considered in this decision.  Accordingly, these alternate diagnostic codes are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5208, 5209, 5210, 5211, 5212, 5213.  As there is no evidence of immobility in the Veteran's right elbow, a higher initial evaluation is not warranted under Diagnostic Code 5205.

The evidence of record also does not reflect that the Veteran's right elbow disability results in a level of functional loss meriting an initial compensable evaluation, greater than 0 percent.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  The evidence has not shown a compensable limitation of flexion in the record, and there has been no documented objective evidence of subluxation or lateral instability, or upon repetitive movement weakness or fatigue.  The VA examiners in 2007 and 2008 did not find that limitation of motion of the right elbow was additionally limited by incoordination, fatigue, weakness, or lack of endurance.  The Veteran's assertions with respect to the functional loss he experiences due to his right elbow pain are recognized.  The Board also observes the Veteran has denied seeking any treatment, though he is service connected, and did not even report using an over-the-counter pain medication.  However, even if the pain resulted in some limitation of motion, there is no evidence that constitutes functional loss meriting a higher evaluation than that currently assigned.  See also 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019, 5206.  

While the Veteran is competent to report that his disability is worse, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a higher rating is not warranted for any period throughout this appeal.  The Veteran's own statements do not establish a basis for a higher evaluation, and his own words do not establish the extent of functional impairment, to include during flare-ups, beyond that demonstrated on examination.  The preponderance of evidence is against the appeal for a higher initial rating for any period.  

Because the probative and persuasive evidence of record does not more nearly approximate limitation of flexion to 100 degrees, limitation of extension of the right elbow to 45 degrees or more, or functional loss beyond that already contemplated in a noncompensable evaluation, the preponderance of the evidence is against the  appeal for a higher (compensable) initial evaluation for right lateral epicondylitis, formerly right olecranon bursitis.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acne vulgaris on the face with facial scars, both before and after August 1, 2008, were as contemplated by the disability rating schedule.  The facial acne was deep and the scars were only disfiguring because of their depth prior to August 1, 2008, and thereafter the scars were both disfiguring because of depth and width, warranted an increased disability of 30 percent.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's acne vulgaris on the face with facial scars disability, and no referral for an extraschedular rating is required.

With regard to the service-connected active acne vulgaris on the chest, when comparing the Veteran's chest acne disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The acne found on the chest as of the 2007 fee-based VA examination was superficial and contemplated by the noncompensable rating, and the chest acne as found on the August 2008 fee-based VA examination was determined to be deep acne, again as contemplated by the 10 percent criteria of the rating schedule.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the active acne vulgaris on the chest disability, and no referral for an extraschedular rating is required. 

In this case, comparing the Veteran's right elbow disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right elbow range of motion has been consistently and objectively found to be full and no degenerative changes have been found upon x-ray study.  This corresponds directly to the schedular criteria for the noncompensable evaluation for limitation of forearm flexion and extension (Codes 5206 and 5207), which also incorporates various orthopedic factors that limit motion or function of the elbow.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The subjective complaints of intermittent pain and locking episodes reported by the Veteran are contemplated by the schedular rating criteria.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the right elbow disability, and no referral for an extraschedular rating is required. 

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial evaluation in excess of 10 percent for acne vulgaris on the face with facial scars prior to August 1, 2008 is denied; an evaluation of 30 percent from August 1, 2008 is granted.  

An initial compensable rating for active acne vulgaris on the chest prior to August 1, 2008, and in excess of 10 percent thereafter, is denied.  

An initial compensable rating for right lateral epicondylitis, formerly right olecranon bursitis, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


